Title: To George Washington from Tobias Lear, 14 October 1791
From: Lear, Tobias
To: Washington, George



Sir,
Philadelphia October 14th 1791

By the Post of yesterday I had the honor to receive your favor of the 10th instant, in which was enclosed a letter for Major Jackson, to whom I delivered it.
The enclosed papers will give the accounts which have been received by the late arrivals from Europe. Peace seems to be the predominant feature in these accts. And there do not appear any strong marks of a disposition to invade France, and effect a counter-Revolution as has been so much talked of.
I have the honor to enclose a general statement of the Lands granted or appropriated by the State of North Carolina within the Territory ceded by that state to the United States. This quantity deducted from the whole amount ceded, will ascertain the estimate required by Congress, unless there should be claims of the Indians to some part of it, which, if there are, must be stated in a large book transmitted by the Secretary of the State, of North Carolina to the Secretary of State from which the enclosed is taken. This book contains the name of each person to whom land has been granted or appropriated, with the quantity & situation. The letter which accompanied it has been transmitted to Mr Jefferson.
There is no vessel at this time bound to Alexanda but one is hourly expected from thence, which returns immediately, and by which the Blankets will be sent, with 6 pieces of Ginghams which I have procured. They are not of the clouded kind which Mrs Washington wished, none of them could be found; but they are of the same quality, length &c. they are striped. A Vessel is

advertised for Norfolk & Alexa. but on inquiry I find it is not likely she will go to the lastmentioned port.
The family continues in good health. Mrs Lear & Major Jackson unite with me in tendering best respects, love & regards to Mrs Washington, Yourself, the Children, and all the family at Mount Vernon as they are respectively due. I have the honor to be, with the greatest respect, gratitude & attachment, Sir, Your most Obliged & Obedt Sert

Tobias Lear.

